Case 1:21-cr-00054-DG-PK Document 41 Filed 03/19/21 Page 1 of 2 PageID #: 214


                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
LHE/JAM/GSM                                          271 Cadman Plaza East
F. #2018R01064                                       Brooklyn, New York 11201




                                                     March 19, 2021



By ECF and Email

 William F. McGovern, Esq.                        Glenn C. Colton, Esq.
 Kobre & Kim LLP                                  Arent Fox LLP
 800 Third Avenue                                 1301 Avenue of the Americas
 New York, New York 10022                         42nd Floor
                                                  New York, New York 10019
 Robert C. Gottlieb, Esq.
 Gottlieb & Associates
 Trinity Building
 111 Broadway, Suite 701
 New York, New York 10006

                Re:   United States v. David Gentile, et al.
                      Criminal Docket No. 21-54 (DG)

Dear Counsel:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure. This disclosure supplements the government’s
earlier disclosures by letter dated March 2, 2021. The government will continue to provide
discovery on a rolling basis, and also requests reciprocal discovery from each defendant.

             The government has made available at DupeCoop, for reproduction to the
defendants, materials received from the United States Securities & Exchange Commission
(the “SEC”). This material includes documents produced to the SEC by GPB Capital
Holdings, LLC, and has been Bates-Numbered SEC_EDNY_G-000000001–
SEC_EDNY_G-015323710.
Case 1:21-cr-00054-DG-PK Document 41 Filed 03/19/21 Page 2 of 2 PageID #: 215

Defense Counsel
March 19, 2021
Page 2


                You may obtain copies of the materials listed above by contacting DupeCoop
at the contact information previously provided. Please contact us with any questions.


                                                 Very truly yours,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney
                                                 Eastern District of New York


                                          By:              /s/
                                                 Lauren Howard Elbert
                                                 Artie McConnell
                                                 Garen S. Marshall
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

Enclosures

cc:    Clerk of the Court (DG) (by ECF) (w/o enclosures)
